HUGHES, J.
Section 11738 GC was formerly Section 5441 of the Revised Statutes, and any personal property, including money and credits, up until 1925, could be held exempt under this statute in lieu of a homestead not exceeding five hundred dollars in value. There was a provision, however, that such selection and exemption shall not be madff. by the debtor or allowed to him from any money, salary- or wages due from any person, partnership or corporation as against any claim, debt or demand for necessaries, excepting to the extent of ninety per cent of such money.
*623By the amendment of this Section in 1925, found in Volume 111 Ohio Laws at 383, it will be observed that the phraseology has been changed to read that such selection and exemption shall not be made by the debtor or allowed to him from money, salary or wages due to him from any person, and so forth. But nothing is now included.in this Section regarding necessaries, so that the statute now reads, this exemption shall not be made to the debtor out of ,any money, salarv or wages due him from any person. Hence, the court below was in error in allowing this money as exempt from execution, and the judgment is reversed.
Before Judges Hughes, Justice and Crow.